DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 9/27/2022 has been entered.  Claims 1 and 5-9 remain pending in the present application. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada US 2018/0369701 (hereinafter Yamada) in view of Kondo US 2007/0075576 (hereinafter Kondo).
Re. Cl. 1, Yamada discloses: A motion base (Fig. 13) comprising: a first installation base (1, Fig. 13); a first movable base (7, Fig. 13) on which a placement subject is to be placed (user who would sit on the seat as shown in Fig. 1), the first movable base being disposed on the first installation base (see Fig. 13); two first actuators (5, Fig. 13) each of which is extendable and contractible (shown in Fig. 6a-d schematically); first connecting portions (51, Fig. 13) connecting the first actuators to the first movable base (see Fig. 13); second connecting portions (52, Fig. 13) connecting the first actuators to the first installation base (see Fig. 13); and a spherical surface body (31, Fig. 13) is disposed on the first installation base (see Fig. 13) thereby supporting the first movable base such that an attitude of the first movable base can be changed relative to the first installation base (see Fig. 13, as discussed in Paragraph 0100-0101 and 0103, the member 31 is reverse than that is shown in Fig. 6a, therefore, 31 would roll on base 1), the spherical surface-shaped portion being fixed to the first movable base (via 3, Fig. 13) such that the spherical surface-shaped portion faces the first installation base (see Fig. 13), wherein the second connecting portions connect the first actuators to the first installation base such that the first actuators are turned relative to the first installation base (see 52, Fig. 13; Paragraph 0102, Lines 8-10), and the first connecting portions connect the first actuators to the first movable base such that a relatively positional relationship between each of the first actuators and the first movable base is unchanging (see 51, Fig. 13; Paragraph 0102 Lines 8-10), and each of the first actuators extends and contracts between one of the first connecting portions and one of the second connecting portions and changes the attitude of the first movable base relative to the first installation base with the first movable base supported by the spherical surface body and the first actuators in a three-point support manner (see Fig. 13, the embodiment in Fig. 13 would work similarly to what is shown in Fig. 6a-d with the installation base and movable base reversed).
Re. Cl. 5, Yamada discloses: a two- rotational-degrees-of-freedom shake of the first movable base relative to the first installation base around a roll axis and a pitch axis is achieved by extending or contracting the first actuators (see Fig. 13, the embodiment in Fig. 13 would work similarly to what is shown in Fig. 6a-d with the installation base and movable base reversed).
Re. Cl. 1, Yamada does not disclose the spherical surface body has a shape of a sphere without a spherical cap that is a portion of the sphere cut by a plane, is fixed to the first movable base such that the plane of the sphere attaches the first movable base, is disposed on the first installation base such that a spherical surface of the sphere comes in contact with a flat surface of the first installation base, and rolls on the flat surface of the first installation base with a center of the sphere moving.  Kondo discloses a motion base (Fig. 1A) which includes a spherical surface body (11, Fig. 1A) which rolls on an installation base (see flat horizontal line in Fig. 1A) and two first actuators (12L and 12R, Fig. 1A) which function to tilt the device (see Fig. 1A1 and 1B1).  Re. Cl. 1, Kondo discloses the spherical surface body has a shape of a sphere (see Fig. 1A; Paragraph 0039, Lines 1-5) without a spherical cap that is a portion of the sphere cut by a plane (see Fig. 1A and definition of a hemisphere means it does not have cap), is fixed to the first movable base such that the plane of the sphere attaches the first movable base (see Fig. 1A, as being attached to the base of the chair), is disposed on the first installation base such that a spherical surface of the sphere comes in contact with a flat surface of the first installation base (see Fig. 1A), and rolls on the flat surface of the first installation base with a center of the sphere moving (see Fig. 1A1 and 1B1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the spherical surface body configuration of Yamada with the Kondo spherical surface body since it has been held obvious to replace one known means for another to achieve a predictable result (e.g. creating rotational motion between a base and supporting surface).  KSR Int’l Co. V. Teleflex Inc. 550 U.S. ___, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR)
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Kondo as applied to claims 1 and 5 above, and in further view of Garnjost US 5533933 (hereinafter Garnjost).
Re. Cls. 6-9, Yamada in view of Kondo does not disclose the motion base further comprises a second installation base comprising a first turntable and a second actuator to turn the first turntable, and the first installation base is disposed on the first turntable (Cl. 6), a shake of the first movable base around a yaw axis is achieved by turning the first turntable by the second actuator (Cl. 7), the motion base comprises a second movable base comprising a second turntable and a third actuator to turn the second turntable, and the second movable base is disposed on the first movable base (Cl. 8) or a shake of the second movable base around a yaw axis is achieved by turning the second turntable by the third actuator (Cl. 9). Garnjost discloses a motion base (Fig. 1) comprising: a first installation base (13, Fig. 1); a first movable base (14, Fig. 1) on which a placement subject is to be placed (see Fig. 1), the first movable base being disposed on the first installation base (see Fig. 1); two first actuators (33 and 34, Fig. 2) each of which is extendable and contractible (see Fig. 2, to move the member 13 about x, y and z axes); and a spherical surface body (16, Fig. 2) that has a spherical surface-shaped portion (see Fig. 2), is disposed on the first installation base (see Fig. 2), and supports the first movable base such that an attitude of the first movable base can be changed relative to the first installation base by rolling the spherical surface-shaped portion on the first installation base (Col. 2 Lines 5-12).  Re. Cl. 6, Garnjost discloses the motion base further comprises a second installation base (11, Fig. 1-2) comprising a first turntable (11, Fig. 1-2) and a second actuator to turn the first turntable (Col. 4, Lines 12-15, rotary drive), and the first installation base is disposed on the first turntable (see Fig. 1-2). Re. Cl. 7, Garnjost discloses a shake of the first movable base around a yaw axis is achieved by turning the first turntable by the second actuator (Col. 4 Lines 12-15). Re. Cl. 8, Garnjost discloses: the motion base comprises a second movable base (11, Fig. 1-2) comprising a second turntable (11, Fig. 1-2) and a third actuator to turn the second turntable (Col. 4, Lines 12-15), and the second movable base is disposed on the first movable base (see Fig. 1-2, due to its connection to 13). Re. Cl. 9, Garnjost discloses a shake of the second movable base around the yaw axis is achieved by turning the second turntable by the third actuator (Col. 2, Lines 12-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Yamada device to include the turntable of Garnjost since Garnjost states that such a modification enables the entire device to rotate about a z-axis (Col. 4, Lines 12-15).  
Response to Arguments
Applicant's arguments filed 9/27/2022 have been fully considered but they are not persuasive.
Re. Applicant’s argument that the Examiner’s combination of Yamada in view of Kondo does not disclose the limitation “the second connecting portions connect the first actuators to the first installation base such that the first actuators are turned relative to the first installation base at a fixed connection position,” the Examiner disagrees.  Firstly, Applicant’s claims do not require that the second connecting portions are attached to the first installation base at a “fixed connection position” but the claims require a “turning” or rotationally adjustable connection between the actuators and the installation base.  As discussed above in the rejection of claim 1, Yamada discloses a rotational connection between the actuators and the installation base at (52) which forms a connection which enables turning (Paragraph 0102, Lines 8-10 discusses a ball roller making a connection with free movement).  It is the Examiner’s position that the ball roller would enable turning or rotational movement as required by the claim in the same manner as the ball rollers illustrated in Figs. 6a-6d for instance.  Therefore, it is the Examiner’s position that the Yamada device meets Applicant’s claimed structure.  Applicant alleges that the combined device “may fail,” however does not support their opinion with underlying evidence.  Opinion absent underlying factual evidence is considered but is not persuasive.  It is the Examiner’s position that the combination discussed above would function in the same manner discussed in Yamada since there is merely a substitution of two known manners of achieved a predictable result (i.e. replacing the spherical body of Yamada with the spherical body of Kondo to enable for rotational movement of a platform relative to a base).  Applicant’s arguments have been considered but are not persuasive. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Osler US 2018/0304121 and Hall US 5415589 disclose other known motion bases which include hemispherical/round structures which engage flat installation bases to enable for relative rotation.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632